           Case 1:18-cv-01074-DAD-GSA Document 16 Filed 04/21/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GREGORY L. FLETCHER,                               1:18-cv-01074-DAD-GSA-PC
12                 Plaintiff,                           ORDER STRIKING MOTION FOR LACK
                                                        OF SIGNATURE
13         vs.                                          (ECF No. 15.)
14   STU SHERMAN,
15                 Defendant.
16

17          Gregory L. Fletcher (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
18   action pursuant to 42 U.S.C. § 1983.
19          On April 20, 2020, Plaintiff filed a motion for release due to the coronavirus pandemic.
20   (ECF No. 15.) The document is unsigned. All filings submitted to the court must bear the
21   signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY
22   ORDERED that Plaintiff's motion, filed on April 20, 2020, is STRICKEN from the record for
23   lack of signature.
24

25
     IT IS SO ORDERED.

26      Dated:     April 21, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
